DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.1.	Claims 1-7 are generic to the following disclosed patentably distinct species: Different Methods  for production of PBS ( polybutylene succinate) using MA ( maleic anhydride) and different C1-C4 alcohols in presence of different esterification catalyst    for intermediate production of different dialkyl maleates with following steps of hydrogenation in presence of different hydrogenation catalyst and polycondensation of  different dialkyl succinates with different combination of diols which include BDO ( 1,4-butanediol) and other one or more different diol(s), if applicable, in presence of different polycondensation catalyst. 
2.2.	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics and they comprise different chemical compounds. In addition, these species are not obvious variants of each other based on the current record.
2.3.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed specie as Specific method for production of PBS using MA and specific C1-C4 alcohol(s) in presence of specific esterification catalyst    for intermediate production of specific  dialkyl maleates with following steps of hydrogenation in presence of specific  hydrogenation catalyst and polycondensation of  specific  dialkyl succinate(s) with specific  combination of diols which include BDO ( 1,4-butanediol) and other one or more different diol(s), if applicable, in presence of specific polycondensation catalyst, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
3.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the  Species may   require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one  Species may  not  be applicable to another Species ;
(e) the  Species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
4.	A telephone call was made to Applicant's representative Mr. Hsu  on August 4, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
6.	Applicant's attention directed to numerous 112(b) issues in the language of Claims 1-17. For example, Applicant uses indefinite terms: " high molecular weight"; " high pressure"; " other"; " such as", " such", " the ensuing" , " etc.".
Applicant's asked to  correct indefinite language of  Claims 1-7 in interest of compact examination.  Applicant also is encouraged to contact Examiner for any issues/ questions  associated with instant Office action.
	
				CONCLUSION 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY MESH/Examiner, Art Unit 1763 


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765